SMITH, Presiding Judge,
dissenting.
I respectfully dissent.
The failure to maintain a proper lookout does not give rise to liability unless the failure to maintain the lookout was the proximate cause of the accident. It does not become the proximate cause unless it results in a failure of the defendant to take evasive action which would have prevented the accident. In this case, no matter when the defendant would have been able to see plaintiff’s vehicle, there existed no duty to take evasive action until the plaintiff was in a position of peril. That position did not occur until the plaintiffs vehicle was occupying a position wherein it was obvious that it was making a left turn into defendant’s path. No testimony established the distances traveled by plaintiffs vehicle from the time it began its left turn, the distances traveled by the defendant after plaintiff was in a position of peril, or the time which elapsed from the point plaintiff reached a position of peril until the accident.1 Plaintiffs testimony was that the time involved was virtually instantaneous, the “blink of an eye”. There was no evidence that any evasive action of defendant could have avoided the accident when he first could have become aware of plaintiffs position of peril. Plaintiff bears the burden of adducing evidence to support her claim of negligence by defendant.
It is not difficult to determine why the record lacks the evidence to support a lookout instruction. The plaintiff tried the case on the basis that defendant ran a red light and struck the plaintiffs vehicle. All of the evidence of distances, and the pictures used to illustrate those distances, was related to the defendant’s ability to see the traffic lights involved substantially before he reached the scene. The lookout contention was not the focus of the plaintiffs case and the evidence to support that theory of liability was not developed. Having lost on her trial theory, plaintiff now seeks a new trial on the basis of a theory not supported by the evidence and which would have required gross speculation by the jury. I would affirm the judgment.

. The majority apparently places considerable reliance on the sister’s testimony that defendant was five or six car lengths away when plaintiff’s vehicle had already started to turn. The witness was not asked what distance a car length encompassed. Assuming 15 feet, the defendant would have traveled at least 75 feet to reach the collision point. At 20 miles per hour that would require 2.5 seconds. In 2.5 seconds plaintiff's vehicle would have traveled 55 feet. Plaintiff's vehicle traversed ’1 lanes between turn and collision. She presented no testimony of the width of a lane but her photo exhibits show the lanes to be no wider than a car length. If the sister’s testimony is relied upon to establish the lookout submission then the accident did not happen.